OPINION
MORRISON, Judge.
This is a habeas corpus proceeding instituted under Art. 11.07, Vernon’s Ann. C.C.P., certified to this Court by the Honorable Jerome Chamberlain, Judge of the Criminal District Court of Dallas County.
Petitioner was convicted in the above named court on May 5, 1959, of the offense of Robbery and his punishment assessed at 99 years.
At a hearing held January 8, 1969, the Honorable Jerome Chamberlain forrad that petitioner gave notice of appeal from such conviction at the time he was sentenced, that petitioner was indigent and filed a pauper’s affidavit but thereafter failed to receive a statement of facts on the original trial of his case. Appellant’s appeal to this Court is reported as Gray v. State, 169 Tex.Cr.R. 205, 333 S.W.2d 854, and recites that no statement of facts accompanied the record. He further found that it is now impossible to afford petitioner a statement of facts in order to enable him to now be provided with an out of time appeal. His conclusions of law are that petitioner is entitled to a new trial because he was deprived of an effective appeal.
The State concedes that the appellant was denied the right to appeal, the right to a record and the right to an attorney on appeal. The record of the hearing supports Judge Chamberlain’s findings and conclusions.
Petitioner is ordered released from the Department of Corrections and delivered to the Sheriff of Dallas County there to stand trial on the indictment pending against him in said court.
It is so ordered.
DOUGLAS, J., not participating.